DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 200-203 and 227-239 are all the claims.
2.	The withdrawn Claims 215-216, 218-220 and 223, and examined Claims 225-226 are canceled in the Response of 7/29/2021. 
3.	Claims 200-203 and 227-239 are all the claims under examination.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, fourth paragraph
4.	The rejection of Claim 225 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter is moot for the canceled claim.  	
5.	The rejection of Claim 226 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter is moot for the canceled claim.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
The CAR construct comprising a humanized anti-GCN4 scfv in the extracellular domain comprising the VH CDR1-3 of SEQ ID NOS: 428-430 and VL CDR1-3 of SEQ ID NOS: 425-427; 

the CAR sequences of SEQ ID NOS: 401, 403, 405, 407, 411, 413 and 415 are found to be supported by the application and free from the art. 
The instant claimed anti-GCN4 scfv CDRs are distinct from the anti-GCN4 scFv clone, 52SR4, described in Zahnd, C., et al., ((2004), The Journal of Biological Chemistry 279, 18870-18877; IDS of 12/24/2019 for ref # 257). The 52SR4 scfv comprises the CDR sequences: CDR1 VL: RSSTGAVTTSNYAS; CDR2 VL: GTNNRAP; CDR3 VL: ALWYSNHWV; CDR1 VH: DYGVN; CDR2 VH: VIWGDGITDYNSALKS; and CDR3 VH: GLFDY.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Claims 200-203 and 227-239 are in condition for allowance.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643